Case 2:19-cr-20056-MAG-EAS ECF No. 23, PageID.138 Filed 01/04/21 Page 1 of 5


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                                    Case No. 19-20056
                                                             Hon. Mark A. Goldsmith
vs.

LATASHA M. TAYLOR,

            Defendant.
_______________________________/

                           ORDER & OPINION
           DENYING DEFENDANT LATASHA M. TAYLOR’S MOTION FOR
                     COMPASSIONATE RELEASE (Dkt. 21)

       This matter is before the Court on Defendant Latasha M. Taylor’s motion for

compassionate release (Dkt. 21).     Taylor pleaded guilty to theft of mail by an employee, in

violation of 18 U.S.C. § 1709. See Judgement (Dkt. 20). Taylor has three months left on her

fifteen-month sentence. Taylor seeks compassionate release, and she requests that the Court

reduce her remaining sentence to time served, because she represents that she needs to care for her

adult daughter who has hereditary angioedema. The Government concedes hereditary angioedema

is a serious medical condition. Gov’t Resp. at 8 (Dkt. 22). Taylor has not filed a reply brief in

support of her motion. For the reasons that follow, Taylor’s motion is denied.

                                    I.      BACKGROUND

       Taylor is currently serving her sentence at Lexington FMC, in Lexington, Kentucky. In

her motion, she raises general concerns about the dangers posed by COVID-19. Taylor does not

assert that she has any underlying medical conditions that make her more susceptible to the severe

symptoms of COVID-19. The primary reason she seeks compassionate release is because she says

that she is the sole caregiver for her adult daughter. Mot. at 3. She says that her uncle was taking
Case 2:19-cr-20056-MAG-EAS ECF No. 23, PageID.139 Filed 01/04/21 Page 2 of 5


care of her daughter, but he recently had surgery to remove a polyp from his stomach, and Taylor

says that she needs to care for him as well. Id.

       Taylor seeks a reduction in sentence from this Court under the First Step Act.

                                  I.      LEGAL STANDARD

       The First Step Act modified the statute concerning the compassionate release of federal

prisoners, 18 U.S.C. § 3582, such that district courts may entertain motions filed by incarcerated

defendants seeking to reduce their sentences. United States v. Jones, 980 F.3d 1098, 1100 (6th

Cir. 2020). A sentence modification decision under 18 U.S.C. § 3582(c)(1)(A) is a three-step

inquiry. Id. A district court must first find that both “extraordinary and compelling reasons”

warrant a sentence reduction, and that “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” Id. (quoting 18 U.S.C. § 3582(a)). If those

two steps are satisfied, a district court must then consider all relevant factors under 18 U.S.C. §

3553(a).

       With respect to the second step, in the commentary to U.S.S.G. § 1B1.13, the Sentencing

Commission has enumerated several extraordinary and compelling reasons justifying a reduction

of sentence, including the “Medical Condition of the Defendant,” “Age of the Defendant,” and

“Family Circumstances.” U.S.S.G. 1B1.13 cmt. n.1(A)-(C). Some examples of compelling

reasons are medical conditions “with an end of life trajectory,” a defendant’s serious physical

deterioration related to the aging process, and death or incapacitation of a caregiver of a

defendant’s minor child or children. Id. The Guidelines also contemplate “Other Reasons” where

the defendant has “extraordinary and compelling reasons other than, or in combination with” the

other enumerated reasons. U.S.S.G. 1B1.13 cmt. n.1(D).

       Recently, in Jones, the Sixth Circuit held that U.S.S.G 1B1.13 does not apply to imprisoned

person filed motions for compassionate release, because the section is directed to the BOP. 980


                                                   2
Case 2:19-cr-20056-MAG-EAS ECF No. 23, PageID.140 Filed 01/04/21 Page 3 of 5


F.3d at 1109. It said that, “[u]ntil the Sentencing Commission updates § 1B1.13 to reflect the First

Step Act, district courts have full discretion in the interim to determine whether an ‘extraordinary

and compelling’ reason justifies compassionate release when an imprisoned person files a §

3582(c)(1)(A) motion.” Id.; accord United States v. Ruffin, 978 F.3d 1000, 1007 (6th Cir. 2020).

Therefore, Taylor’s motion requires a two-step inquiry asking whether extraordinary and

compelling reasons warrant a sentence reduction, and whether a sentence reduction is appropriate

after considering the relevant § 3553(a) factors.

                                       II.     ANALYSIS

       Taylor seeks release based on the generalized dangers posed by COVID-19, and the need

to care for her adult daughter. Neither circumstance warrants granting compassionate release.

       As the Government notes correctly, “generalized fears of contracting COVID-19, without

more, do not constitute a compelling reason” to grant compassionate release. United States v.

Ramadan, No. 20-1450, 2020 WL 5758015, at *2 (6th Cir. Sept. 22, 2020). Because Taylor merely

raises her generalized fears of contracting COVID-19, without any indication that she is uniquely

vulnerable in some way to the severe symptoms of COVID-19, Taylor’s first basis for seeking

compassionate release is denied.

       Taylor’s second reason for seeking compassionate release also does not establish an

extraordinary and compelling reason warranting release. Although the Sixth Circuit held that

U.S.S.G 1B1.13 does not apply to compassionate release motions filed by imprisoned individuals,

it remains a measure by which district courts can evaluate what constitutes extraordinary and

compelling circumstances. See United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (noting

that the substantive aspects of the Sentencing Commission's analysis in § 1B1.13 and its

Application Notes provide a working definition of extraordinary and compelling reasons). The




                                                    3
Case 2:19-cr-20056-MAG-EAS ECF No. 23, PageID.141 Filed 01/04/21 Page 4 of 5


Sentencing Commission has recognized that death or incapacitation of a caregiver of a defendant’s

minor child is an extraordinary and compelling reason warranting release.

          Here, Taylor seeks compassionate release because she represents that she must care for her

adult daughter. However, there are considerations that weigh against her release based on that

reason. Taylor’s daughter is not a minor, she is an adult, and Taylor’s Presentence Investigative

Report indicates that Taylor was not approved as a caregiver for her daughter, because her daughter

was functioning normally. Gov’t Resp. at 8-9. Taylor has not represented that her daughter has

had any recent medical emergencies related to her medical condition. And while Taylor’s uncle,

who was helping to care for her daughter, recently had surgery for polyps, it is not clear why he

cannot continue to assist with Taylor’s daughter’s care.

          Taylor has not demonstrated extraordinary and compelling reasons rising to the level of

death or incapacitation of a caregiver of a defendant’s minor child. Given that Taylor’s daughter

is an adult, who has previously taken care of herself, and she has other family support, Taylor has

not established extraordinary and compelling reasons warranting her release.

          Because the Court finds no extraordinary and compelling reasons warranting Taylor’s

release, it need not consider the § 3553(a) factors. See Jones, 980 F.3d at 1106 (finding that

compassionate release motions must follow an “order of analysis”).

                                       III.   CONCLUSION

          For the reasons stated above, Taylor’s motion for compassionate release (Dkt. 21) is

denied.

          SO ORDERED.

Dated: January 4, 2021                                s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                                  4
Case 2:19-cr-20056-MAG-EAS ECF No. 23, PageID.142 Filed 01/04/21 Page 5 of 5


                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on January 4, 2021.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                5
